Citation Nr: 1518089	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  12-31 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder to include bipolar disorder, schizophrenia and depression.

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for a toe disability.

4. Entitlement to an increased rating for right knee instability, currently evaluated as 10 percent disabling.

5. Entitlement to an increased rating for a right knee strain and medial collateral ligament sprain, currently evaluated as 10 percent disabling.

6. Entitlement to a total rating based on individual unemployability due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1977 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development of the appeal is required.  First, a March 2014 private psychiatric examiner diagnosed the Veteran with depressive disorder and opined that it was secondary to his service-connected knee disorders.  As the threshold for providing a VA examination is low, an etiological examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

VA's duty to assist also includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the disability.  In this case, in May 2014, the Veteran alleged through his representative that his right knee disabilities had worsened since a September 2012 VA examination.  Therefore, another VA examination is warranted.  Olson v. Principi, 3 Vet. App. 480, 482 (1992).

Although the March 2014 private psychiatric examiner noted that the Veteran is currently receiving Social Security Administration disability benefits, he did not identify the disorder(s) warranting such benefits.  Given that the records relating to the Social Security Administration's determination are potentially relevant to the claims on appeal, these records should be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).

In a January 2008 claim, the Veteran noted that he had been receiving treatment from the VA Medical Center in Gainesville, Florida since at least 2003.  Currently, there are only a handful of miscellaneous VA treatment records that are associated with the claims file.  Any outstanding VA treatment records should therefore be obtained.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

After the requested development has been completed, the AOJ should undertake any additional required development, to include obtaining additional VA examinations addressing the etiology of the back and toe disorders, if indicated.  In this regard, the Board notes that contrary to the findings of prior RO adjudications, service treatment records show treatment for cervical and lumbosacral spine disorders.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any healthcare provider who has treated him for any of the disabilities currently on appeal.  After securing any necessary authorization from the Veteran, obtain all identified records not already contained in the claims file.  In particular, the AOJ should obtain any outstanding VA treatment records since 2003.  The AOJ should also contact the Social Security Administration and obtain all records relating to any claim for disability benefits.

If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. Thereafter, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any diagnosed acquired psychiatric disorder, to include bipolar disorder, schizophrenia and depression.  All indicated tests should be accomplished.  The claims file, consisting of Virtual VA and VBMS files, and a copy of this remand must be available for review by the examiner.  The examining psychiatrist is to diagnose any current acquired psychiatric disorder.  The psychiatrist is to then address whether it is at least as likely as not, i.e., is there a 50/50 chance or greater, that any diagnosed disorder is etiologically related to service.  The psychiatrist must address whether it is at least as likely as not that either service-connected right knee disability caused or aggravated (permanently made worse) any diagnosed acquired psychiatric disorder.  The psychiatrist is to provide a complete rationale for any opinion offered.  If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.

3. The Veteran should also be afforded a VA examination to determine the current severity his service-connected right knee strain with medial collateral ligament sprain and right knee instability.  In accordance with the latest worksheet for rating knee disorders, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of his right knee instability and right knee strain.  The examiner must also describe all functional impairment, to include a discussion as to any effect on employability.  The examiner must specify in the report that the claims file, consisting of Virtual VA and VBMS records, has been reviewed.

4. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

5. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last statements of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




